Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, Indiana 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 MaryJo.Ardington@LFG.com VIA Email & EDGAR May 14, 2013 Alberto H. Zapata Senior Counsel Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re: Lincoln National Variable Annuity Account L The Lincoln National Life Insurance Company Initial Registration Statements on Form N-4 Filing Nos.: 333-187072, 333-187071, 333-187070, 333-187069 Dear Mr. Zapata: Attached are the Examples for Lincoln Secured Retirement IncomeSM variable annuity Version 1 and Version 4 (File Nos. 333-187072 and 333-187071). The Examples have been recalculated and updated. If you have further questions, please call me at 260-455-3917. Sincerely, Mary Jo Ardington Associate General Counsel EXAMPLES These examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include separate account annual expenses, benefit charges and fund fees and expenses. The examples assume that you invest $10,000 in the contract for the time periods indicated, and that your investment has a 5% annual return on assets and the maximum fees and expenses of the fund. The examples also assume that the guaranteed maximum contract charges are in effect. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years $289 $885 $1,507 $3,178 2) If you annuitize or do not surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years $289 $885 $1,507 $3,178 For more information - See Charges and Other Deductions in this prospectus.
